 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 MARIO CUADRA,                                Case No. 1:17-CV-01063 DAD-BAM

12                Plaintiff,                    STIPULATED ORDER FOR THE
                                                PHYSICAL EXAMINATION OF
13        v.                                    PLAINTIFF MARIO CUADRA

14 GEORGE BROWN SPORTS CLUB-PALM,               (ECF No. 72)
   LLC, et al.
15
               Defendants.
16

17 WCM, INC. dba TEC SPEC,

18                Third Party Plaintiff,
19        v.
20 AMERICAN SPECIALTIES, INC., et al.,

21                Third Party Defendants.
22
     JOHNSON CONTRACTING, INC.,
23
                  Third Party Plaintiff,
24
          v.
25
   WILLIAM MCKEAND, dba TEC SPEC;
26 WCM, INC., dba TEC SPECK, et al.,
27                Third Party Defendants.
28


               STIPULATION FOR THE PHYSICAL EXAMINATION OF PLAINTIFF MARIO CUADRA
 1          Plaintiff MARIO CUADRA (“Plaintiff”) and Third-Party Defendant/Third-Party

 2 Plaintiff/Cross-Defendant WMC, INC. dba TEC-SPEC CONSTRUCTIONS (“Tec-Spec”) and

 3 Defendants GEORGE BROWN SPORTS CLUB PALM, LLC and GEORGE BROWN SPORTS

 4 CLUB, INC. (collectively “GB3”) (hereinafter collectively referred to as “Defendants”), by and

 5 through their respective counsel, and, pursuant to the Federal Rule of Civil Procedure 35, hereby

 6 stipulate and agree as follows:

 7          Physical (Orthopedic) Examination

 8          1.      That a controversy exists regarding the physical condition of Plaintiff MARIO

 9 CUADRA (“Cuadra” or “Plaintiff) based on the claims of injuries alleged by Plaintiff in this lawsuit.

10          2.      That good cause exists for a physical examination of Plaintiff in that said examination

11 would be the best method to evaluate the physical condition of Plaintiff and his claims of injury/ies,

12 past and future medical care, past and future medical treatment, illness, and/or incapacity.

13          3.      The date and time for the physical examination will be December 4, 2018, at

14 11:00a.m. Pacific Time.

15          4.      The physical examination will be performed by Michael Klein, M.D., a licensed

16 Orthopedic Surgeon.

17          5.      The location for the examination will be SIMONIAN SPORTS MEDICINE

18 CLINIC, 729 N. Medical Center Dr. West, Suite 101, Clovis, California.

19          6.      The manner for the physical examination will be a two-part examination consisting

20 of an interview and physical examination. Specifically:

21                  a.     An interview consisting of a history of the subject accident as it pertains to

22 the mechanism of Plaintiff’s claimed injuries, a prior and subsequent history as it pertains to

23 complaints or injuries that involve the same body part(s) claimed to have been injured in the subject

24 accident, a history of any consultation or examination or treatment from any health care provider

25 for any injury attributable to the subject accident, Plaintiff’s claims of injury, illness and/or

26 incapacity and Plaintiff’s treatment for such claims of injury, illness and/or incapacity; and
27                  b.     A physical examination involving vitals being taken and examination of

28 Plaintiff’s body parts claimed to have been injured in this action, including but not limited to head,

                                                       2
            STIPULATED ORDER FOR THE PHYSICAL EXAMINATION OF PLAINTIFF MARIO CUADRA
 1 neck, shoulders, left leg, left knee, left thigh, left arm, right knee, right leg, low back, and left lower

 2 extremity injuries. The examination will not include any diagnostic test or procedure that is painful,

 3 protracted or intrusive.

 4          7.       It is further stipulated that, after the examination, a copy of Dr. Klein’s report related

 5 to the examination will be produced to Plaintiff’s counsel as required by Federal Rule of Civil

 6 Procedure Rule 35.

 7          8.       There will be no videotaping of any portion of the examination. The examination

 8 may be audio recorded. A copy of such an audio recording shall be provided to Plaintiff’s counsel,

 9 if one is done.

10          9.       Plaintiff agrees to reasonably comply with Dr. Klein’s cancellation policy and will

11 advise Defendants if he is unable to attend this examination no less than five (5) days prior to the

12 examination. Plaintiff will be responsible for payment of Dr. Klein’s service fee for any failure to

13 comply with the cancellation policy. In this situation, Plaintiff and Defendants agree to work

14 together to promptly reschedule the examination and reasonably resolve any issues regarding the

15 physical examination.

16          Physical (Neurological) Examination

17          10.      That a controversy exists regarding the physical condition of Plaintiff MARIO

18 CUADRA from a neurological standpoint.

19          11.      That good cause exists for a neurological examination of Plaintiff in that said

20 examination would be the best method to evaluate the neurological condition of Plaintiff and his

21 claims of the effect of his injury, past and future medical care, past and future medical treatment,

22 illness and/or incapacity.

23          12.      The date and time for the physical examination will be December 6, 2018, at

24 11:00a.m. Pacific Time.

25          13.      The physical examination will be performed by Harvey Lawrence Edmonds, M.D.,

26 FAAN, a California licensed doctor..
27          14.      The location for the examination will be 728 E. Bullard Ave., Ste. 104, Fresno,

28 California 93710.

                                                          3
            STIPULATED ORDER FOR THE PHYSICAL EXAMINATION OF PLAINTIFF MARIO CUADRA
 1          15.     The manner, scope, conditions and nature of the doctor's examination encompass a

 2 physical and neurological examination of Plaintiff with respect to Plaintiff’s accident-related

 3 injuries of neurologic deficits of loss of dexterity, claim(s) of personal injury, loss of strength and

 4 related residuals; this examination shall include, but not limited to the taking of a medical history,

 5 the testing of Plaintiff’s nerves in his legs, lower extremities, and evaluation of Plaintiff’s head,

 6 neck, torso, back, upper and lower extremities, and all nerves and/or neurological systems related

 7 thereto, as well as any other such standard neurological tests. This examination will not include any

 8 test or procedure that is painful, protracted or intrusive.

 9          16.     No invasive procedures, such as blood or urine samples, will be required. The

10 examination will not include any diagnostic test or procedure that is painful, protracted or intrusive.

11          17.     There will be no videotaping of any portion of the examination. The examination

12 may be audio recorded. A copy of any such audio recording shall be provided to Plaintiff’s counsel,

13 if audio recording is done.

14          18.     It is further stipulated that, following the examination, a copy of Dr. Klein’s report

15 related to the examination will be produced to Plaintiff’s counsel as required by Federal Rule of

16 Civil Procedure Rule 35.

17           19.    Plaintiff agrees to reasonably comply with Dr. Edmonds’ cancellation policy and will

18 advise Defendants if he is unable to attend this examination no less than five (5) days prior to the

19 examination. Plaintiff will be responsible for payment of Dr. Edmonds’ service fee for any failure

20 to comply with the cancellation policy. In this situation, Plaintiff and Defendants agree to work

21 together to promptly reschedule the examination and reasonably resolve any issues regarding the

22 mental examination.

23          The parties agree that this Stipulation may be signed in counterpart, and each counterpart

24 shall be deemed an original, and all counterparts so executed shall constitute one Stipulation, and

25 further that faxed signatures shall be treated as originals.

26
27

28

                                                        4
            STIPULATED ORDER FOR THE PHYSICAL EXAMINATION OF PLAINTIFF MARIO CUADRA
 1 Dated: November ___, 2018                      McCORMICK, BARSTOW, SHEPPARD,
                                                      WAYTE & CARRUTH LLP
 2

 3

 4                                           By:
                                                           Anthony N. DeMaria
 5                                          Attorneys for GEORGE BROWN SPORTS CLUB
                                             PALM, LLC. and GEORGE BROWN SPORTS
 6                                                            CLUB, INC.
 7 Dated: November ___, 2018                                  DIAS HALL

 8

 9                                           By:
                                                              Steven S. Dias
10
                                                              Robin M. Hall
11                                                   Attorneys for MARIO CUADRA

12
     Dated: November ___, 2018                            YOKA & SMITH LLP
13

14

15                                           By:
                                                              Alice Chen Smith
16                                                           Alexander J. Sharp
17                                                Attorneys for WCM, INC. dba TEC-SPEC
                                                             CONSTRUCTIONS
18

19

20

21

22

23

24

25

26
27

28

                                              5
           STIPULATED ORDER FOR THE PHYSICAL EXAMINATION OF PLAINTIFF MARIO CUADRA
 1                                               ORDER

 2          Good cause having been shown and the parities having stipulated to the same (ECF No. 72),

 3 the Court approves the Stipulation for the Physical Examination of Plaintiff Mario Cuardra (ECF

 4 No. 72), pursuant to Federal Rule of Civil Procedure 35, and adopts the terms of that stipulation, as

 5 set forth therein and above, as the Order of the Court. All parties in this action shall abide by the

 6 terms of this Stipulated Order for the Physical Examination of Plaintiff Mario Cuadra.

 7

 8 IT IS SO ORDERED.

 9
        Dated:    November 9, 2018                           /s/
10                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      6
           STIPULATED ORDER FOR THE PHYSICAL EXAMINATION OF PLAINTIFF MARIO CUADRA
